 500DECISIONS OF NATIONAL LABOR RELATIONS 130ARDconcertedly as one bargaining agent.411Therefore, - consistent withwell-established Board precedent, I would find that where, as here,there has been a long and continuous bargaining history on the basisof a multiplant unit, a unit limited to employees of one plant is notappropriate for purposes of collective bargaining49Accordingly,I would dismiss the petitions herein.48Although there was an abandonment of joint negotiations by some of the interveningunions in 1950, the ensuing contracts did not change the multiplant character of theprior bargaining history.49Hanovia Chemical and Manufacturing Company,90 NLRB 650;Manhattan SpongingWorks, 90 NLRB 13, and cases cited therein.See also cases cited in footnote 24 of mydissenting opinion inHygrade Food Products Corporation,85 NLRB 841.INTERNATIONAL PAPER COMPANY, SOUTHERN KRAFT DIVISION (RAYONPLANT)andINTERNATIONAL BROTHERHOOD OF PAPER MAKERS, AFL,INTERNATIONAL BROTI-1TRHOOD OF PULP, SULPHITE AND PAPER MILLWORKERS, AFL, INTERNATIONAL BROTHERHOOD OF ELECTRICALWORKERS, AFL, JOINT PETITIONERS'INTERNATIONAL PAPER COMPANY, SOUTHERN KRAFT DIVISION (RAYONPLANT)andLOCAL No. 681, UNITED ASSOCIATION OF JOURNEYMENAND APPRENTICES OF THE PLUMBING AND PIPE FITTING INDUSTRYOF THE UNITED STATES AND CANADA, AFL, PETITIONERINTERNATIONAL PAPER COMPANY, SOUTHERN KRAFT DIVISION (RAYONPLANT)andINTERNATIONAL ASSOCIATION OF MACHINISTS, PETI-TIONER.Cases Nos. 15-RC-383,15-RC-386, and 15-RC-395.May15, 1951Decision and Direction of ElectionsUpon separate petitions duly filed under Section 9 (c) of theNational Labor Relations Act, a consolidated hearing was held beforeRichard C. Keenan, hearing officer.The hearing officer's rulings madeat the hearing are free from prej udicial error and are hereby affirmed.On February 23, 1951, these cases were consolidated with CaseNo. 10-RC-900,et al.,for the purpose of oral argument, which washeard before the Board on March 13, 1951.2All parties were repre-sented by counsel and participated in the argument.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'The names of all labor organizations participating in this proceeding appear ascorrected at the hearing.2 Oral argument was heard jointly in the instant cases and inInternational PaperCompany, Southern Kraft Division,Cases Nos. 10-RC-900-907 (involving other opera-tions of theEmployer)because of certain Issues common among them.94 NLRB No. 87. INTERNATIONALPAPERCOMPANY5012.The labor organizations involved claim to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate unit; the determination of representatives :The Contentions of the PartiesIn Case No. 15-RC-383, the Joint Petitioners, InternationalBrotherhood of Paper Makers, AFL, International Brotherhood ofPulp, Sulphite and Paper Mill Workers, AFL, and InternationalBrotherhood of Electrical Workers, AFL, filed a petition seeking torepresent a unit composed of all production and maintenance em-ployees in the Employer's Natchez, Mississippi, plant, excludingwatchmen and supervisors as defined in the Act.However, at thehearing they contended that, because of the alleged multiplant bar-gaining history and integrated operations of the Employer, the onlyappropriate unit should be a division-wide unit composed of the pro-duction and maintenance employees of all plants in the Employer'sSouthern Kraft Division, including those in the Natchez plant.ThePetitioner in Case No. 15-RC-386, hereinafter called the Pipe Fit-ters, seeks to represent a unit consisting of all pipe fitters, instrumentmen, welders assigned to pipe fitting work, and their leadmen andhelpers at the Natchez plant.The Petitioner in Case No. 15-RC-395,hereinafter called the IAM, requests a unit composed of all machin-ists,millwrights, blacksmiths, auto mechanics, sheet metal workers,and their helpers, knifegrinders, welders assigned to the millwrightsor to the machine shop, and their leadmen at the Natchez plant.3The Congress of Industrial Organizations, hereinafter called theCIO, seeks to represent a unit composed of all production and main-tenance employees at the Natchez plant alone. International Unionof Operating Engineers, Local 624, A. F. L., hereinafter called theOperating Engineers, seeks to represent a unit composed only ofNatchez crane operators 4United Brotherhood of Carpenters andJoiners of America, A. F. L., hereinafter called the Carpenters, re-quests a unit composed of all millwrights, carpenters, welders serv-ing millwrights, and their helpers at the Natchez plant .5The Employer contends that the appropriate unit should include allhourly rated employees in all nine plants within its Southern Kraft3If the Board shouldfind aseparate unit of welders to be appropriate, both the PipeFitters and the JAMdesireto appear on theballot inany electiondirected in such unit.4In the alternative, the Operating Engineersrequests a unit comprising all craneoperators, bulldozer operators,and truckdrivers at the Natchez plant.I If the Board should find a separateunit of millwrightsto be appropriate,both theJAM and the Carpenteisdesireto appear on theballot in anyelectiondirected in suchunit and would include therein the welders assigned to millwrights. 502DECISIONS OF NATIONAL LABOR RELATIONS BOARDDivision, including the employees in the Natchez plant. It assertsthat the Board should proscribe all bargaining on a craft or smallerthan plant-wide basis in the southern paper and pulp industry.TheEmployer further contends that at the time the Natchez plant com-menced operations, the employees in this plant became part of themultiplant bargaining unit which, the Joint Petitioners and the Em-ployer assert, embraces the other eight plants of the Southern KraftDivision.The Employer's OperationsThe Employer manufactures sulphite pulp at its recently con-structed plant at Natchez, Mississippi, which commenced operationson May 12, 1950. The Natchez plant and 8 other pulp and paper'plants located in various southern States form the Employer's South-ern Kraft Division, whose headquarters is maintained at Mobile,Alabama.This plant differs from the other plants in the SouthernKraft Division because it is the only one designed primarily for themanufacture of "rayon" pulp, a basic ingredient that is used in themanufacture of rayon fabric.6However, at the time of the hearing,only one test run of rayon pulp had been made, and the plant was man-uf acting only paper pulp, most of which the Employer sold to otherconcerns.Rayon and paper pulp are manufactured under substan-tially the same conditions, the same machinery and equipment beingutilized for both.7As the demand for rayon pulp increases, the Em-ployer anticipates that the Natchez plant will produce more of thatproduct and less paper pulp. The plant operates 24 hours a day, 7days a week, producing sulphite pulp in a continuous, mechanical, andchemical process.There are approximately 862 production and main-tenance employees at the Natchez plant.For administrative purposes, the plant is organized into severaldepartments including, among others, a production department headedby the production superintendent, and a maintenance departmentunder the direction of the master mechanic, all of which are under thegeneral supervision of the plant manager.The production superin-tendent has under his direct supervision the superintendents of thepulp mill and the pulp drying mill. The master mechanic has twoassistants, one of whom directs, through subordinate foremen andleadmen, the work of the millwrights, machine shop employees, andwelders.The other assistant master mechanic, through subordinateforemen, directs the work of the pipe fitters, carpenters, and laborgang.e Rayon may be manufactured of either bleached wood pulp or cotton linters.°Gum wood is used at the Natchez plant in making rayon pulp whereas pine is usedin the manufacture of paper pulp.Only one kind of pulp may be produced at a given time. INTERNATIONALPAPER COMPANY503-Although the Employer has no formal apprenticeship training pro-gram for its' maintenance employees, it maintains a comparablehelper-training program.The Employer follows a general policy ofassigning only skilled maintenance mechanics to plant maintenancework.We have carefully considered all the arguments urged by theEmployer and the Joint Petitioners in support of their contentionthat, because of the alleged multiplant bargaining history and inte-grated operations of the Employer, the only appropriate unit shouldbe a division-wide unit composed of all production and maintenanceemployees in all nine plants comprising the Southern Kraft Division.For the reasons stated inInternational Paper Company, SouthernKraft Division,"acaseinvolving the Employer's Georgetown, SouthCarolina, mills decided on this day, we find insufficient merit in thiscontention.We have likewise carefully considered the Employer'sarguments in support of its contention that its operations and othersimilar operations in the South are so highly integrated that theBoard should proscribe any bargaining on a craft, or smaller thanplant-wide, basis in the southern paper industry.For the reasonsset forth in the above-cited case, we can find no sufficiently persuasivereason, under the terms of the amended Act, for departing from ourpast determination with respect to pulp and paper mills.9However,we do agree that a Natchez plant-wide unit may be appropriate,because of the demonstrated degree of integration in the plant opera-tions, if the employees so desire. 10We shall therefore make no presentunit determinations pending the outcome of the self-determinationelections hereinafter directed.The Proposed Pipe Fitters' UnitAs indicated above, the Pipe Fitters seeks a unit composed of plumb-ers, steam fitters, pipe fitters, welders assigned to the pipe shop, instru-ment men, and their helpers and leadmen.The Employer's 13 pipefitters," 14 helpers, and their leadmen work under the pipe shop fore-men.All the pipe fitters have substantially the same skills, -havingcompleted a period of training sufficient to qualify.them for journey-men status.They work throughout the plant, performing the tradi-tional work of their trade.8 94 NLRB No. 81.8CoosaRiver Newsprint Company,90 NLRB No.57;West Virginia Pulp and PaperCompany,89NLRB 815, and cases cited therein;Gaylord Container Corporation,80 NLRB 1201.toMember Reynoldsagreeswith this conclusion because unlike the situation in theInternational Paper Company, Southern Kraft Divisioncase cited in footnote 8,supra,the Natchez plant, being a new operation,has no multi-plant bargaining history suchas he believed existed in that case with respect to the eight other plants of this Employer.11The Employer has no classifications of plumbers and steam fitters. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer has 14 welders, 12 welder helpers, and 1 welder lead-man 12at the Natchez plant, 8 of whom are unassigned. Some ofthe unassigned welders work in the pipe shop, but this dependsupon the amount of pipe welding work to be done, and is in line withthe Employer's policy of placing its skilled maintenance men wherethe need for their services is greatest.The remaining welders, in-cluding those sought by the IAM and the Carpenters, are assignedon a rotating basis to various operating departments where they workunder the foremen of such departments.All welders receive theirjob instructions from their leadmen, and perform the traditionalwork of their trade.The five instrument men and five instrument men helpers are super-vised by the chief electrician.They install and repair various kindsof electrically actuated and pressure instruments.Some of theseinstruments are also repaired by electricians.Although a few instru-ment men have had some pipe fitter experience, the Employer prefersto employ instrument men with electrical knowledge or background,because of the increased use of electronic devices.As the Employer's pipe fitters constitute a traditional craft group,we find that they may, if they so desire, constitute a separate appro-priate unit.13Because the Employer has no welders who are regu-larly assigned to the pipe shop, or, in fact, to any other maintenanceshop or operating department, but on the contrary, assigns its welderson a rotating basis throughout the plant, we shall not include themin the pipe fitters voting group.However, as they compose an iden-tifiable, craft group, the welders likewise may constitute a separatebargaining unit if they so desire.14We shall exclude the instrumentmen fron7 both voting groups because it is evident that their interestsare more closely aligned with those of the electricians in the produc-tion and maintenance voting group than with the pipe fitters orwelders.Accordingly, we shall establish the pipe fitters and weldersas sepa-rate voting groups.As the IAM and the Carpenters also desire torepresent welders, we shall place their names, together with thoseof the Pipe Fitters, Joint Petitioners, and CIO, upon the ballot forthe welder voting group.The Proposed IAM UnitThe IAM requests a unit composed of machinists, millwrights,blacksmiths, auto mechanics, sheet metal workers, their helpers andleadmen, knife grinders, oilers, machinist welders, and toolroom12The welder leadman is also the boilermaker.isInternational Paper Company,SouthernKraft Division, 87NLRB 49; CoosaRiverNewsprint Company, supra,and cases cited therein.11United States Rubber Company,91 NLRB No 213, and cases there cited. INTERNATIONALPAPERCOMPANY505attendants.The Employer's 8 machinists are highly skilled crafts-men who use the customary precision and machine tools, and performthe traditional work, of their trade.They frequently are requiredtowork to close tolerances of less than 4/1000 of an inch.Thesemachinists are quartered in the machine shop, where they are under,the direct supervision of the machine shop foreman.The 22 mill-wrights also are highly skilled craftsmen who, witli their approxi-mately 21 helpers, work throughout the plant, installing and repair-ing pumps, reduction gear units, and conveyor chains and belts.Theyare supervised by 3 millwright foremen.The sheet metal worker, automechanic, their helpers, the blacksmith, and the knifegrinder 15 arequartered in the machine shop with the machinists and are likewisesupervised by the machine shop foreman.As indicated above, the Employer has no regularly assigned ma-chinistwelders.Welders are assigned to the machine shop onlywhen needed.The 13 oilers work throughout the plant, lubricatingoperating equipment and machinery.For administrative purposes,they are placed under the millwright foremen but during the greaterportion of their working time they are directly supervised by theforemen in charge of the various operating shifts to which they areassigned.It appears that no previous experience is required of em-ployees in the oiler's classification.It is evident that the various categories of employees whom the IAMwould join in a single unit are a heterogeneous group, having no com-mon supervision or place of work and performing generally unrelatedwork.We believe, therefore, that they lack a sufficient community ofinterest to warrant their placement in a single bargaining unit apartfrom all other employees in the plant 16However, as the machinistsand the other related classifications in the machine shop do performa functionally distinct aspect of the plant maintenance work, andcompose a traditional machine shop group of the type to which wehave frequently granted separate representation '17 we believe that theymay, if they so desire, constitute a separate bargaining unit, apartfrom all other employees.As it is also clear that the millwrights con-stitute a traditional craft group, we believe that they too may, if theyso desire, constitute a separate bargaining unit 18We shall therefore establish separate voting groups for the machineshop employees and the millwrights,19 and shall place on the ballot15 Itappears that the knifegrinder, a third class machinist, also performs the duties ofa toolroom attendant.IB SeeCoosa River Newsprint Company, supra.11I bidisIbid18As the oilers are an unskilled group not directly associatedwitheither the machineshop employees or the millwrights,we shall exclude themfrom both of these votinggroups, and shallinclude themin the production and maintenance voting group hereinafterdescribed. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDin each group the names of the IAM, Joint Petitioners, and the CIO.On the ballot in the millwrights' group, we shall also place 'the Car-penters, whose contention concerning the unit placement of the mill-wrights is discussed below.The Proposed Carpenters' UnitThe Carpenters seeks a unit composed of millwrights, carpenters;welders serving millwrights, and their helpers.The six carpentersand their four helpers have their headquarters in the carpentry shopwhere they work under the carpentry foreman.They work through-out the plant, constructing wooden head boxes, stages,-platforms, anddoing other carpentry work.Although it is clear that the carpenterspossess the traditional skills of their craft and are entitled to separate'representation, if they so desire, we cannot accede to, the Carpenters'request that these ' employees should be placed in a single craft unitwith the millwrights and the welders who work with millwrights.Asin theCoosa Rivercase 20 where the Board, in an analogous situation,declined to join carpenters and millwrights in a single craft unit, thegroups here sought by the Carpenters are separately supervised, thecarpenters working exclusively on wood, and the millwrights andwelders working exclusively on metal machinery. In these circum-'stances, we believe that the carpenters may, if they so desire, con-stitute a separate unit apart from the millwrights, welders, and otheremployees.Accordingly, we shall establish a separate voting groupfor the carpenters.The Proposed Operating Engineers' UnitThe Operating Engineers requests a unit composed only of craneoperators and their helpers'21 or, in the alternative, a unit of craneoperators, bulldozer operators, and truck drivers.The eight craneoperators are assigned to the woodyard where, under the supervisionof the woodyard superintendent, they operate locomotive and othertype cranes used in moving wood. In several cases involving em-ployees performing duties similar to those of the crane operators in-,volved herein, the Board has held that such employees are not crafts-men.22On the facts before 'us in this record, we perceive no persua-sive reason why we should depart from our determinations in thosecases.Moreover, it does not appear that the crane operators form afunctionally distinct departmental unit such as may, under establishedprinciples, be set apart as a single bargaining unit.Nor do we be-20 CoosaRiver Newsprint Company, supra.a The Employer has no "crane operator helper" classification.--'22Coosa River Newsprint Company, supra;Southern Paperboard Corporation,80 NLRB1458,and cases cited therein.-,---- -111 INTERNATIONAL PAPER COMPANY507lieve that the crane operators, bulldozer operators, and truck driversare joined by a sufficient community of interest to warrant their in-clusion in a single unit apart from all other employees. Indeed, thetwo bulldozer operators, under the general labor foreman, are en-gaged in general grounds cleanup and maintenance work.Althoughthe truck drivers form an identifiable group performing work that isfunctionally different from that of the other employees, such as wehave frequently held may constitute a separate bargaining unit,23 theOperating Engineers has not in this case made a sufficient adminis-trative showing of interest to justify the direction of an election amongthese employees as a separate voting group.We shall therefore notdirect a separate election among employees sought by the OperatingEngineers.In view of the foregoing determinations, we shall direct separateelections among the employees of the Employer at its Natchez, Mis-sissippi, plant, in the voting groups set forth below, including in eachgroup leadmen 24 and helpers, but excluding all supervisors as definedin the Act :(a)All production and maintenance employees, including plantclerical employees, the storeroom porter, the office porter,' instru-ment men, oilers, crane operators, and bulldozer operators, but ex-cluding office clerical employees, guards,26 and all employees includedin voting groups (b), (c), (d), (e), and (f).(b)All pipe fitters.(c)All welders.(d)All machine shop employees.(e)All millwrights.(f)All carpenters.If a majority of the employees in voting group (b) vote for thePipe Fitters; in voting group (c) for either the Pipe Fitters, IAM, orCarpenters; in voting group (d) for the IAM; in voting group (e)for the IAM or the Carpenters; or in voting group (f) for the Car-penters, they will be taken to have indicated their desire to constitutea separate bargaining unit.[Text of Direction of Elections omitted from publication in thisvolume.]23Coosa.Raver Newsprint Company, supra,and cases cited therein.24The record does not show that leadmen either responsibly direct other employeesor possess any supervisory authority within the meaning of the Act.u As the office porter has duties similar to those of. the storeroom porter and othermaintenance employees,we shall include him in the voting group.Southern DeskCompany,92NLRB No. 137,and cases cited therein.26We find that the 16 watchmen are engaged in guarding and protecting the Employer'sproperty,and in enforcing the Employer's rules against employees and others, and areguards within the meaning of the Act.They are therefore excluded.